Title: From Jesse Atwater to Joel Barlow, 11 May 1808
From: Atwater, Jesse
To: Barlow, Joel



Dr. Sir
ca. 11 May 1808

I am out of health and am advised to take a sea voyage.  Capt. Lee informs me that Govt. will send dispatches to France and England probably every few weeks in the approaching summer.  If I could be imployed as the bearer of dispatches and thereby avoid expence and regain my health I should be very thankful.
You are sensible that republicans have every difficulty to encounter here, and no member from Connecticut to represent their wishes.  I therefore address you with freedom on this subject in the belief that you will cheerfully apply to the President or Mr. Madison as you Judge best and request the favor for me.
Federalism in Connecticut is so different from federalism at the Southward that our friends there hardly conceive of our situation, but we have republicans here making every exertion with a spirit and intelligence worthy of full Success.  And though you would judge from fedl. prints that we have lost by the last election if the whole is explained federalists have little to boast of.
As I shall apply to no other person on this subject I have to request an early answer to this.  I am glad to hear that Mrs. Barlow is in better health.  Accept for her & your self the best wishes and respects of Mrs. Atwater & myself.  I am with great respect and friendship Yr. huml. Servt.

Jesse Atwater


P.S.  Since writing the a bove Mr. B. has handed me a letter which he says is on the same subject which I have inclosed.

